DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4-9 is objected to because of the following informalities: 
.
Claim 4 states A fixing system for at least partially fixing” a door of a storage compartment of a vehicle”, the fixing system comprising:
“a guide” to guide an opening and/or closing movement of the door; and 
a housing with a wall that has a fixing opening, wherein the guide is disposed in the fixing opening, and wherein the housing is the housing according to claim 1. 
 
  Appropriate correction is required

. 
Claim 10 is objected to “A method for producing a housing according to claim 1” is dependent on an apparatus claim 1. Appropriate correction is required

Allowable Subject Matter
Claims 1-3 are allowed.

Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter the prior art fails to disclose are render obvious  the guide being disposed in the fixing opening, wherein the fixing opening has a lateral surface that at least partially projects beyond first surface region. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various prior art disclose

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013.  The examiner can normally be reached on 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PINEL E ROMAIN/Primary Examiner, Art Unit 3612